Citation Nr: 0947770	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-37 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1971 to 
December 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California. 


FINDINGS OF FACT

1.  The Veteran was diagnosed with a severe personality 
disorder during service.

2.  There is no competent evidence linking the Veteran's 
current mental conditions to any incident or injury during 
service.


CONCLUSION OF LAW

A mental disorder was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper 
VCAA notice must be provided to a claimant prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In this case, the Veteran was advised in an January 2005 
letter, prior to the initial unfavorable rating decision, of 
the evidence and information necessary to substantiate his 
claim, as well as the responsibilities of the Veteran and VA 
in obtaining such evidence.  The Board notes that the Veteran 
has not been advised of the evidence and information 
necessary to establish a disability rating and an effective 
date, in accordance with Dingess/Hartman.  However, as the 
Board concludes herein that the Veteran's claim must be 
denied, any question as to the appropriate rating or 
effective date to be assigned is rendered moot and will not 
result in any prejudice the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the claimant has been prejudiced). 

With regard to the duty to assist, the Veteran's service 
personnel and treatment records have been obtained and 
considered.  The Board notes that the Veteran has claimed that 
his service records are incomplete, in that they do not 
reflect that he was treated for psychiatric symptoms during 
service or that he received a medical discharge on that basis.  
However, the service records currently in the claims file 
contain information pertaining to such matters.  Specifically, 
the service treatment records include a notation that the 
Veteran was seen one time in early November 1971 for an 
interview with mental hygiene consultation services.  There is 
also an examination report that was conducted approximately 
one week later for the purpose of "AR 635-212," which stands 
for Discharge for Unfitness and Unsuitability.  Such report 
reflects that the Veteran was diagnosed with a severe 
inadequate personality disorder, which appears to be based on 
information from the previous mental hygiene consultation.  
Further, the National Personnel Records Center (NPRC) 
indicated in January 2005 that all available service treatment 
records were provided.  As such, there is no indication that 
any service treatment records remain outstanding.  

With respect to service personnel records, the records 
currently in the claims file indicate that the Veteran 
completed training concerning the benefits of an honorable 
discharge in October 1971, and he received an "undesirable 
discharge" in December 1971.  His DD Form 214, as well as a 
July 1978 confirmation from the NPRC, reflect that he was 
discharged under honorable conditions.  As such, despite the 
Veteran's contention, there is no indication that he received 
a medical discharge or that any pertinent service personnel 
records have not been obtained and considered.  Moreover, the 
Board notes that, even if any such records existed, they would 
not change the fact that the Veteran's in-service symptoms 
were attributed to a personality disorder, which is not 
eligible for service connection, as discussed below. 

All post-service treatment records that were adequately 
identified by the Veteran have also been obtained and 
considered.  Specifically, VA treatment records from San Jose 
and Palo Alto dated from July 2002 are of record.  The Board 
notes that the Veteran has claimed that he has received 
continuous psychiatric treatment at several additional 
facilities over the years.  In particular, he stated that he 
was treated at "Gordon Bliss" directly after service, as 
well as at several prison facilities and medical centers over 
the years.  See, e.g., authorization received in February 
2005.  However, the Veteran did not provide any dates or 
addresses, to include even a city or state, for any such 
treatment.  The Veteran had been notified in January 2005 that 
sufficient information must be provided to allow VA to obtain 
any pertinent records.  He was again notified in the June 2005 
initial unfavorable rating decision that the information he 
had provided was insufficient, and he failed to provide any 
further details.  VA's duty to assist in developing the 
pertinent facts and evidence in connection with a claim is not 
a one-way street, and it is the responsibility of claimants to 
cooperate in such development.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  In light of the Veteran's failure to fully cooperate 
with the development process, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate his claim.

The Board observes that the Veteran has not been afforded a 
VA examination in connection with his claim.  However, as 
discussed in detail below, while medical records reflect 
several mental health diagnoses, the weight of the evidence 
fails to indicate that such conditions may be related to 
service.  Specifically, the Veteran's service treatment 
records reflect that his in-service symptoms were 
attributable to a personality disorder, which is not 
considered a disease or injury for VA purposes.  
Additionally, recent VA treatment records suggest that his 
current mental health conditions are due to factors not 
related to service.  As such, the Board finds that the 
medical evidence of record is sufficient to adjudicate the 
Veteran's claim and no VA examination is necessary.  See 38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the circumstances of this case, additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens 
on VA with no benefit to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran in 
accordance with the VCAA at every stage in this case, at least 
insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  As such, the Veteran 
will not be prejudiced by the Board proceeding to the merits 
of his claim.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.307, for veterans who have 90 days or more 
of active service during a period of war or after December 31, 
1946, certain chronic diseases, including psychoses, will be 
presumed to have been incurred in or aggravated by service if 
they manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not, in fact, chronic, or where 
chronicity may be legitimately questioned, then there must be 
evidence of continuity of symptomatology after separation from 
service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
if a condition was noted during service, the nexus element may 
be established based on competent medical or lay evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  However, competent lay testimony may not be 
rejected unless it is found to be mistaken or otherwise deemed 
not credible.  McLendon, 20 Vet. App. at 84.  Lay evidence may 
not be deemed not credible solely due to the absence of 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran claims that he first began having 
symptoms of a mental disorder during service after he had a 
fistfight with an Army Colonel's son and was continually 
harassed and tormented thereafter.  He states that he 
received psychiatric treatment during service and was on 
medication for a short time, until he decided on his own to 
stop taking them.  He further states that he has heard voices 
since service and has received psychiatric treatment 
continuously since that time.  

The Veteran's service treatment records reflect that he was 
interviewed by mental hygiene consultation services one time 
in early November 1971.  A discharge examination report dated 
approximately one week later reflects that the Veteran 
reported numerous mental health symptoms, and he was 
diagnosed with a severe inadequate personality disorder.  A 
personality disorder is not considered a disease or injury 
for the purposes of VA compensation.  38 C.F.R. §§ 3.303(c), 
4.9.

As discussed above, the Veteran has failed to provide 
sufficient information for VA to obtain any available records 
for his claimed post-service psychiatric treatment at various 
prisons and medical facilities.  However, the claims file 
contains VA treatment records dated from July 2002 through 
January 2005.  Such records reflect that the Veteran has 
recently been treated for several mental health disorders, 
including possible attention-deficit/hyperactivity disorder 
and bipolar schizoaffective disorder.  Additionally, the 
Veteran reported hearing voices since service and that he had 
been diagnosed with depression or anxiety in 1990.  The VA 
provider indicated that the Veteran's conditions may be due 
to possible head trauma with loss of consciousness in 1981 
and 2002, a history of illegal drug abuse, and/or alcohol 
abuse.  See, e.g., records dated in December 2003 and 
November 2004.  

The Board first finds that the Veteran is not entitled to 
presumptive service connection for any chronic mental health 
condition.  In this regard, the Veteran's DD Form 214 
reflects that he served from September 28, 1971, to December 
15, 1971, with 4 days of lost time (AWOL) from October 29, 
1971, to November 1, 1971.  The Board notes that the Veteran 
has alleged that he actually served on active duty for 5-6 
months.  However, the NPRC verified these service dates in 
July 1978, and documentation in the Veteran's service 
personnel records confirms this information.  See assignment 
record; enlistment contract; separation orders.  As such, the 
evidence of record reflects that the Veteran served on active 
duty for less than 90 days.  Accordingly, regardless of 
whether any current mental health conditions manifested to a 
compensable degree within one year of separation from 
service, the Veteran is not entitled to presumptive service 
connection for such disease under 38 C.F.R. §§ 3.307 and 
3.309(a).

The Board further finds that the Veteran is not entitled to 
service connection based on continuity of symptomatology.  In 
this respect, the Veteran is competent to testify to the 
nature and extent of his observable mental health symptoms 
during and after service, as well as to receipt of treatment 
and medication for such symptoms, despite the lack of 
documentation of any such treatment.  See 38 C.F.R. 
§ 3.159(a)(2); Barr, 21 Vet. App. at 307-08; Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994).  However, none of the 
Veteran's current mental conditions were noted during 
service; rather, he was diagnosed with a personality 
disorder.  As such, the nexus element cannot be established 
solely based on his statements of continuity of 
symptomatology.  See 38 C.F.R. § 3.303(d); Barr, 21 Vet. App. 
at 307.  Accordingly, service connection is not warranted 
under 38 C.F.R. § 3.303(b).

Finally, the Board finds that the competent evidence of 
record fails to establish a link between the Veteran's 
current mental health conditions and service.  In this 
regard, the nature of a mental health disability is such that 
a lay witness is not competent to testify as to its etiology 
because such issue requires specialized knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, the Veteran's statements that his current 
mental conditions are related to service are insufficient to 
establish service connection.  With regard to the medical 
evidence, the Veteran's mental health symptoms were 
attributed to a severe inadequate personality disorder during 
service, which is not eligible for service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9.  Additionally, recent VA 
treatment records do no indicate that the Veteran's current 
mental health symptoms are related to service; rather, they 
suggest that such conditions are due to events not related to 
service, i.e., possible head trauma or drug and alcohol 
abuse.  As such, the Veteran service connection is not 
warranted under 38 C.F.R. § 3.303(d).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine does not apply and 
his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a mental disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


